296 F.2d 730
In the Matter of Stephen Eli PEACHEY, Bankrupt.Stephen Eli Peachey, Emma A. Peachey, Appellants.
No. 13602.
United States Court of Appeals Third Circuit.
Argued October 16, 1961.
Decided December 5, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania. Frederick V. Follmer, J.
Harold W. Houck, Lewistown, Pa., for appellants.
Robert Stuckenrath, Lewistown, Pa., for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no reversible error. It must be observed, however, with respect to the record that it is something less than satisfactory in that the Referee in Bankruptcy in his Opinion and Order failed to set forth his findings of fact and conclusions of law as commanded by Order 47 of the General Orders in Bankruptcy, 11 U.S. C.A. following section 53, and Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C. (applicable to proceedings under the Bankruptcy Act by virtue of General Order in Bankruptcy No. 37) which further requires that the trier of the facts shall find the facts specially and state separately conclusions of law thereon.1


2
The Order of the District Court will be affirmed.



Notes:


1
 U. S. Machinery Movers v. Beller, 280 F.2d 91, 94 (8th Cir.1960), cert. den. 364 U.S. 903, 81 S.Ct. 236, 5 L.Ed.2d 195